DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is the same as claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210127867 A1 to Lee.
	Re Claim 1, Lee teaches:
A neck pillow bag (at least Fig. 1 and [Abstract] “cushion system”), comprising: a main body (at least Fig. 1), the main body further comprising a first casing (at least Fig. 2 and [0036] “perimeter edge 133” right side.), a second casing (at least Fig. 2 and [0036] “perimeter edge 133” left side.), an accommodating space (at least Fig. 4A and [0037] “outer cushion casing 100 unzipped to reveal a portion of the inner cushion 200 that acts as fill”.) and a fixing portion (at least Fig. 2 and [0036] “strap 150”.), 
the accommodating space being formed between the first casing and the second casing (at least Fig. 4A and Fig. 2), the first casing and the second casing being partially connected so that the first casing able to be opened and closed with respect to the second casing (at least Fig. 4A and [0037] “outer cushion casing 100 unzipped to reveal a portion of the inner cushion 200 that acts as fill”.), and the fixing portion being disposed on the second casing (at least Fig. 2 and [0036] “strap 150 has one end affixed to the sidewall 130 of the casing”.); and 
at least one pillow body, disposed inside the accommodating space, a first end of the at least one pillow body being connected to the main body, and a second end of the at least one pillow body being optionally retrievable from the accommodating space (at least Fig. 4A and [0037] “inner cushion 200” which is connected to the main body because it is still in contact with the casing even when the first portion is outside the casing.).
Re Claim 2, Lee teaches:
	The neck pillow bag according to claim 1, wherein the first casing and the second casing are connected through a mechanism of glue, seam or pivot (at least Fig. 2).
Re Claim 3, Lee teaches:
	The neck pillow bag according to claim 2, wherein the main body further comprises an assembly portion: the assembly portion comprises a first connector (at least Figs. 2 and 16 the upper half of the zipper) and a second connector (at least Figs. 2 and 16 the lower half of the zipper), the first connector is disposed on the second casing (at least Figs. 2 and 16 the upper half of the zipper), the second connector is disposed on the first casing (at least Figs. 2 and 16 the lower half of the zipper): when the first connector and the second connector are assembled, the first casing and the second casing are connected and fixed (at least Figs. 2 and 16); when the first connector and the second connector are not assembled, the first casing and the second casing are separated (at least Fig. 4A).
Re Claim 5, Lee teaches:
	The neck pillow bag according to claim 1, wherein the at least one pillow body is provided inside with one of a plurality of styrofoam balls, foam, or latex (at least [0035] “compressible foam cushion”.).
Re Claim 6, Lee teaches:
The neck pillow bag according to claim 1, wherein the neck pillow bag comprises two pillow bodies and two connection portions, which are respectively disposed on the second ends of the two pillow bodies, and the two connection portions are detachably assembled with each other (at least Fig. 5 and [0039] “To facilitate use as a neck pillow, straps 250a and 250b may be provided at the ends of the opposed legs of the inner cushion casing 200. Snaps, Velcro or some other connectors are provided to connect the straps 250a, 250b to secure the neck pillow around a user's neck”.).
Re Claim 7, Lee teaches:
The neck pillow bag according to claim 1, wherein the neck pillow bag comprises two pillow bodies and two connection portions, which are respectively disposed on the second ends of the two pillow bodies, and the two connection portions are detachably assembled with each other (at least Fig. 5 and [0039] “To facilitate use as a neck pillow, straps 250a and 250b may be provided at the ends of the opposed legs of the inner cushion casing 200. Snaps, Velcro or some other connectors are provided to connect the straps 250a, 250b to secure the neck pillow around a user's neck”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 5503456 to Rossini.
Re Claim 4, Lee teaches:
	The neck pillow bag according to claim 1 (detailed with respect to claim 1). 
	Lee does not explicitly teach:
wherein the fixing portion comprises two assembly buckles and a fastening strap: the two assembly buckles are respectively disposed at both ends of the fastening strap, and the two assembly buckles are detachably connected with each other.
However, Morphew teaches:
wherein the fixing portion comprises two assembly buckles and a fastening strap: the two assembly buckles are respectively disposed at both ends of the fastening strap, and the two assembly buckles are detachably connected with each other (at least Fig. 1 element 75 and 81 and [Col. 3 lines 45-55] “To connect second end 73 of strap 63 to second 79 of strap 65, male component 81 of buckle 66 is inserted into female component 75 of buckle 66”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow bag taught by Lee with the strap and buckle taught by Morphew because both are directed towards the same field of endeavor of pillows with straps and doing so involves the use of a known technique (providing buckles at the end of the strap taught by Morphew) with a known device (pillow with strap taught by Lee) with predictable results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673